ORDER

This matter came before the court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent to suspend the Respondent by consent. Upon consideration of said Petition, it is this 1st day of September, 1994, by the Court of Appeals of Maryland,
ORDERED, that the Respondent, Cornelius J. Carmody, be and he is hereby suspended from the practice of law in the State of Maryland for a period of thirty (30) days, said suspension to commence on September 10, 1994, and it is further,
ORDERED, that the Respondent shall pay to the Attorney Grievance Commission of Maryland costs in the amount of $3,294.25, the costs of the investigation of this matter, on a schedule to be determined by agreement of the parties. Agreement to said schedule shall not be unreasonably withheld; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Cornelius J. Carmody from the register of attorneys in this Court on the 10th day of September, 1994, and shall certify that fact to the Trustees of the Clients Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule BV13, and it is further,
ORDERED, that upon the expiration of the period of suspension specified in this Order, the Clerk of this Court shall replace the name of Cornelius J. Carmody upon the *100register of attorneys in this Court provided, however, that Cornelius J. Carmody may practice law only after (a) he files with Bar Counsel a verified statement that he has complied in all respects with the terms of the suspension herein ordered and that (b) Bar Counsel notifies the Clerk of this Court that the statement has been filed and that Bar Counsel is satisfied that Cornelius J. Carmody has complied with the terms of the suspension and it is further
ORDERED, that upon compliance with the foregoing, the Clerk of this Court shall replace the name of Cornelius J. Carmody on the register of attorneys in this Court and shall certify that fact to the Trustees of the Clients Security Trust Fund and the Clerks of all judicial tribunals in this State pursuant to Rule BV13.